DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogatsu (U.S. Patent No. 8,377,543).
Regarding to claim 1, Ogatsu teaches an electronic package, comprising:
a package substrate, wherein the package substrate comprises a plurality of buildup layers, wherein each buildup layer has fiber reinforcement (Fig. 9, column 7, lines 26-28, package substrate comprises plurality of buildup layers 8, 9, and 10, each buildup layer has fiber reinforcement); and
a reinforcement layer, wherein the reinforcement layer comprises a buildup layer and fiber reinforcement, wherein an orientation of the fibers in the reinforcement layer is different than an orientation of the fibers in the package substrate (Fig. 9, column 7, lines reinforcement layer comprises buildup layer 11 and fiber reinforcement, an orientation of the fibers in the reinforcement layer is different than an orientation of the fibers in the package substrate).
Regarding to claim 7, Ogatsu teaches the reinforcement layer is a strip (Fig. 9).
Regarding to claim 9, Ogatsu teaches the orientation of the fibers in the package substrate is 90° and 0° (Fig. 12, 90°).
Regarding to claim 10, Ogatsu teaches the orientation of the fibers in the reinforcement layer is 45° or 135° (Fig. 12, the difference is 90°, when one is defined as 45°, another one is 135°).
Regarding to claim 11, Ogatsu teaches the reinforcement layer is adhered to the package substrate with an adhesive (Fig. 9, element 5).
Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogatsu (U.S. Patent No. 8,377,543).
Regarding to claim 12, Ogatsu teaches an electronic package, comprising:
a first buildup layer, the first buildup layer having first fibers oriented in a first direction (Fig. 1, Fig. 11, element 7; column 8, lines 19-21);
a second buildup layer, the second buildup layer having second fibers oriented in a second direction (Fig. 1, Fig. 11, element 10; column 8, lines 19-21); and
a third buildup layer, the third buildup layer having third fibers oriented in a third direction, wherein the first direction, the second direction, and the third direction are not all orthogonal with respect to each other (Fig. 1, Fig. 6, Fig. 11, element 9; column 8, lines 19-21. Fig. 2, fiber in layer 9 is wavy so a portion of the fiber does not orthogonal with respect to fibers direction in layer 7 or 10. Fig. 6, direction of a fiber in layer 9 does not orthogonal with respect to fibers direction in layer 7 or 10).
Regarding to claim 13, Ogatsu teaches the first direction is 45°, the second direction is 135°, and the third direction is 0° (Fig. 1, Fig. 11, first direction is orthogonal to the second direction, when one is as defined 45°, another one is 135°. Fig. 2, fiber in layer 9 is wavy so a section of the fiber direction in layer 9 makes an angle of 45° with respect to fiber direction in layer 7 and an angle of 45° with respect to fiber direction in layer 10).
Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogatsu (U.S. Patent No. 8,377,543) (unlike the rejection of claim 12 above, other layers are cited in this rejection for matching limitation of claim 14).
Regarding to claim 12, Ogatsu teaches an electronic package, comprising:
a first buildup layer, the first buildup layer having first fibers oriented in a first direction (Fig. 1, Fig. 11, element 7; column 8, lines 19-21);
a second buildup layer, the second buildup layer having second fibers oriented in a second direction (Fig. 1, Fig. 11, element 9; column 8, lines 19-21); and
a third buildup layer, the third buildup layer having third fibers oriented in a third direction (Fig. 1, Fig. 11, element 10; column 8, lines 19-21), wherein the first direction, the second direction, and the third direction are not all orthogonal with respect to each other (Fig. 2, fiber in layer 9 is wavy so a portion of the fiber does not orthogonal with respect to fibers direction in layer 7 or 10. Fig. 6, direction of a fiber in layer 9 does not orthogonal with respect to fibers direction in layer 7 or 10).
Regarding to claim 14, Ogatsu teaches wherein the first direction is 90°, the second direction is 135°, and the third direction is 0°. (Fig. 1, Fig. 11, first direction is orthogonal to the third direction, when one is defined 0°, another one is 90°. Fig. 2, fiber in layer 9 is wavy so a section of the fiber direction in layer 9 makes an angle of 45° (or 135°) with respect to fiber direction in layer 7 and an angle of 45° with respect to fiber direction in layer 10).
Claims 12, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogatsu (U.S. Patent No. 8,377,543) (unlike the rejections of claim 12 above, other layers are cited in this rejection for matching limitation of claims 15-16, and 18).
Regarding to claim 12, Ogatsu teaches an electronic package, comprising:
a first buildup layer, the first buildup layer having first fibers oriented in a first direction (Fig. 1, Fig. 11, element 8; column 8, lines 19-21);
a second buildup layer, the second buildup layer having second fibers oriented in a second direction (Fig. 1, Fig. 11, element 9; column 8, lines 19-21); and
a third buildup layer, the third buildup layer having third fibers oriented in a third direction (Fig. 1, Fig. 11, element 10; column 8, lines 19-21), wherein the first direction, the second direction, and the third direction are not all orthogonal with respect to each other (Fig. 2, fiber in layer 9 is wavy so a portion of the fiber does not orthogonal with respect to fibers direction in layer 8 or 10. Fig. 6, direction of a fiber in layer 9 does not orthogonal with respect to fibers direction in layer 8 or 10).
Regarding to claim 15, Ogatsu teaches the first direction is the same as the third direction, and wherein the second buildup layer separates the first buildup layer from the third buildup layer (Fig. 1, Fig. 11, the first direction 8 is the same as the third direction 10, and wherein the second buildup layer 9 separates the first buildup layer 8 from the third buildup layer 10
Regarding to claim 16, Ogatsu teaches a reinforcement layer (Fig. 1, Fig. 11, element 7), wherein the reinforcement layer comprises the same materials as the buildup layers (same material for all layers).
Regarding to claim 18, Ogatsu teaches the reinforcement layer is a strip (Fig. 2, Fig. 6).
Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent No. 9,867,283).
Regarding to claim 23, Ogatsu teaches a method of forming an electronic package, comprising:
laminating a first buildup layer on a carrier, wherein the first buildup layer comprises fibers with a first orientation (Fig. 7A-B, column 13, lines 55-64, laminating first buildup layer 73 on carrier 71, the first buildup layer comprises fibers 73B with a first orientation);
patterning a plurality of electronic packages on the first buildup layer (Fig. 7A-B, column 13, lines 48-49, patterning plurality of electronic packages 71B on the first buildup layer),
wherein the plurality of electronic packages are oriented so that an orientation of a longitudinal direction of the electronic packages is different than the first orientation (Fig. 7A-B, the plurality of electronic packages are arranged in X direction, the fibers are arranged in Y direction).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ogatsu (U.S. Patent No. 8,377,543), as applied to claim 1 above, in view of Kim et al. (U.S. Patent No. 9,867,283).
Regarding to claim 2, Ogatsu does not disclose the reinforcement layer is a ring. Kim teaches a reinforcement layer is a ring (Figs. 5A-B, element 53R2; column 11, lines 32-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogatsu in view of Kim to configure the reinforcement layer to be a ring in order to strengthen the stiffness of the structure, thus to enhance reliability.
Regarding to claim 3, Kim teaches the ring surrounds a molded component on the package substrate (Fig. 5A-B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ogatsu in view of Kim to configure the ring surrounding the molded component on the package substrate in order to strengthen the stiffness of the structure, thus to enhance reliability.
Claim 17 is rejectedOgatsu (U.S. Patent No. 8,377,543), as applied to claims 12 and 16 above, in view of Kim et al. (U.S. Patent No. 9,867,283).
Regarding to claim 17, Ogatsu does not disclose the reinforcement layer is a ring. Kim teaches a reinforcement layer is a ring (Figs. 5A-B, element 53R2; column 11, lines 32-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogatsu in view of Kim to configure the reinforcement layer to be a ring in order to strengthen the stiffness of the structure, thus to enhance reliability.
Allowable Subject Matter
Claims 4-6, 8, 19-22, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 4, the prior art fails to anticipate or render obvious the claimed limitations including “the ring is embedded in the package substrate” in combination with the limitations recited in claims 1-2.
Regarding to claim 5, the prior art fails to anticipate or render obvious the claimed limitations including “the ring is on a top surface of the package substrate” in combination with the limitations recited in claims 1-2.
Regarding to claim 6, the prior art fails to anticipate or render obvious the claimed limitations including “the ring is on a bottom surface of the package substrate” in combination with the limitations recited in claims 1-2.
Regarding to claim 8, the prior art fails to anticipate or render obvious the claimed limitations including “the package substrate comprises a bridge spanning between a first portion of the package substrate and a second portion of the package substrate, and wherein the strip is formed on the bridge” in combination with the limitations recited in claims 1 and 7.
Regarding to claim 19, the prior art fails to anticipate or render obvious the claimed limitations including “the electronic package comprises a bridge spanning between a first portion of the electronic package and a second portion of the electronic package, and wherein the strip is formed on the bridge” in combination with the limitations recited in claims 12, 16, and 18.
Regarding to claim 24, the prior art fails to anticipate or render obvious the claimed limitations including “the first orientation is 0° and the orientation of the longitudinal direction of the electronic packages is 45°” in combination with the limitations recited in claim 23.
Regarding to claim 25, the prior art fails to anticipate or render obvious the claimed limitations including “the first orientation is 45 ° and the orientation of the longitudinal direction of the electronic packages is 0°” in combination with the limitations recited in claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/VU A VU/Primary Examiner, Art Unit 2828